Citation Nr: 1433911	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-03 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected left knee patellofemoral pain syndrome, status post meniscal debridement (hereinafter "left knee disability").

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral elbow disorder (claimed as bilateral elbow pain).

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1989 to April 1990 and from December 2003 to March 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2006, June 2006, April 2007, May 2010, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The January 2006 rating decision, in pertinent part, denied service connection for a left hip disability.  The June 2006 rating decision, in pertinent part, continued the denial of service connection for a left hip disability.  The April 2007 rating decision denied service connection for tinnitus, bilateral hearing loss, and bilateral elbow pain.  The May 2010 rating decision denied service connection for PTSD.  The April 2012 rating decision denied service connection for hypertension.

The issues of increased rating for service-connected left knee patellofemoral pain syndrome and osteochondritis of the left ankle have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2012 written statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for Hypertension

In an April 2012 rating decision, the RO denied service connection for hypertension.  In a December 2012 written statement, the Veteran requested the "claim for hypertension to be reopen[ed] and evaluated."  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).    

The Board finds that the December 2012 written statement was a notice of disagreement with the denial of service connection for hypertension that was properly filed with the RO.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for hypertension for further procedural action.

Board Hearing

In December 2012 correspondence, the Veteran indicated that he wanted to appear at a Board hearing before a Veterans Law Judge.  In a July 2014 written statement, through the representative, the Veteran requested to appear before the Board via videoconference.  As the Veteran has requested a Board videoconference hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of service connection for hypertension, to include as secondary to service-connected sleep apnea.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Schedule the Veteran for a videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



